DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 9-10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “CN 108900768”.
“CN 108900768” discloses a video shooting method that shows all the limitations recited in claims 1, and 9-10, including the feature of acquiring a video shot by a user, and in a situation that the video is a video with original sound shot based on an original audio, processing the video with original sound by a mark (See the capability of displaying original-sound audio by the triggering of an original audio identification from a current playing of an original video/audio as disclosed in the abstract of “CN 108900768”), the feature of performing data separation on the video with original sound according to the mark, and extracting the original audio from the video with original sound; wherein the extracted original audio is used for video shooting by other users as specified in the present claims 1, and 9-10, . 
Allowable Subject Matter
Claims 2-7, and 11-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouyang et al disclose a video generation method, apparatus and terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        March 22, 2021.